DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 2, 2021 has been entered.
 	Claims 1, 2, 4, 7, and 10-13 are pending. Claims 1, 2, 4, 7, 10, and 11 are under examination. Claims 12 and 13 remain withdrawn from consideration as being drawn to a non-elected invention.
	In the interest of clarifying the record, it is noted that the Final Rejection of December 3, 2020 incorrectly stated that the terminal disclaimer filed on October 29, 2020 was approved by the Office. The terminal disclaimer was not, in fact, approved, but new provisional non-statutory double patenting rejections citing co-pending Application Serial No. 15/578,161 have not been made because the claims of the ‘161 application and the instant application are no longer patentably indistinct.

Response to Arguments
3.	Applicant’s arguments filed on July 2, 2021 have been fully considered.
Claim Objections
	Applicant argues that the objections to claims 1, 4, 7, and 11 should be withdrawn in view of the amendments to those claims (Remarks, page 8).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 1, 2, 4, 7, and 9-11 under 35 U.S.C. 112(a) (new matter)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claim 1 (Remarks, pages 8-9).
	This argument was persuasive. The rejection has been withdrawn.
	Rejection of claims 9 and 10 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 7 and 10 and the cancellation of claim 9 (Remarks, page 9).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejections under 35 U.S.C. 103 of claims 1, 2, 7, and 11 under 35 U.S.C. 103 as being unpatentable over Zou
	Previously, claims 1, 2, 7, and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Zou. Claims 4, 9, and 10 were also rejected under 35 U.S.C. 103 citing Zou as the primary reference. 
Applicant’s arguments address all of the rejections made previously under 35 U.S.C. 103 together. In particular, Applicant argues that the rejections should be withdrawn because the previously cited references fail to teach or suggest the following requirements in amended independent claim 1 (Remarks, pages 9-11): (i) the qPCR compartment contains at least two primer pairs, one of which generates an amplicon with a length between 50 and 110 bp and the other of which generates an amplicon with a length between 300 and 550 bp; (ii) the library (iii) the system is adapted to assess the degree of fragmentation of nucleic acids subjected to a multiplex quality control (QC) qPCR.
This argument was persuasive. All of the rejections made previously under 35 U.S.C. 103 have been withdrawn. 

Specification
4.	The specification is objected to because the sequence identifiers used in the brief description of Figure 7 on page 9 do not comply with the format set forth in 37 CFR 1.821(d). More specifically, “SEQ ID NO.: 1”, “SEQ ID NO.: 2”, and “SEQ ID NO.: 3” must be replaced with “SEQ ID NO: 1”, “SEQ ID NO: 2”, and “SEQ ID NO: 3”, respectively. 
As well, the use of the terms GOTAQ, AMPLITAQ, SYBR, and TAQMAN (see, e.g., pages 11, 20, and 21), each of which is a trade name or a mark used in commerce, has been noted in this application. These and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See also MPEP 608.01(v).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
5.	Claim 2 is objected to because of the following minor informality: Replacing “c)” and “d)” with “d)” and “e)”, respectively, is suggested since claim 1 contains elements a)-c).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 7, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is insufficient antecedent basis for “the thermocycling conditions at the qPCR compartment and at the library compartment.” This limitation is recited in lines 3-4 of the penultimate “wherein” clause. More specifically, although the earlier recitation of “qPCR” in the claim provides inherent antecedent basis for “the thermocycling conditions at the qPCR compartment,” there is nothing that provides clear antecedent basis for “thermocycling conditions at the library compartment” because library preparation process comprising adaptor ligation need not include thermocycling. Applicant could address the issue by deleting the word “the” before “thermocycling conditions.”
Claims 2, 4, 7, 10, and 11 are also indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 2, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 6,521,447 B2) in view of Neumaier et al. (WO 2015/051888 A1), Didelot et al. (Clinical Chemistry 2013; 59: 815-823), and Gholami et al. (Plant Biotechnology Journal 2012; 10: 635-645).1
	The instant claims are drawn to a system for simultaneously conducting qPCR and preparing a nucleic acid sequencing library. The system comprises a cartridge with a qPCR compartment and a library compartment. Since the specification teaches that PCR may be used to prepare a nucleic acid sequencing library (see, e.g., paras. 47-48), a compartment suitable for conducting a PCR is also considered suitable for preparing a nucleic acid sequencing library.

	Regarding claim 2, Zou teaches that the cartridge may further include an additional compartment (see, e.g., Fig. 4, where common reservoir 7 is taught; see also the description at col. 4, ll. 22-37). This compartment is capable of receiving a biological sample as well as reagents for lysis or purification of nucleic acids from said sample as required by part (c) of claim 2. As well, as can be seen in Figure 4, the channels extending from common reservoir 7 are capable of dividing liberated or purified nucleic acids between the different compartments in the cartridge of Zou. 
	Regarding claim 11, Zou teaches that the system may further include a recovery compartment capable of recovering at least part of a nucleic acid library generated in one of the reaction chambers (recovery compartment 9 in Fig. 4; see also col. 4, ll. 56-65 for further description of the recovery compartment).

	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to include the claimed reagents for performing a multiplex quality control (QC) qPCR in one of the qPCR compartments in the system of Zou. As noted above, Zou teaches that the disclosed system is intended to be used to conduct a plurality of different PCRs in a single device (e.g., col. 2, ll. 50-55; col. 3, ll. 50-60; and col. 4, ll. 11-22). The ordinary artisan would have been motivated by the teachings of Neumaier to design at least one of the qPCR compartments in the system of Zou such that it can be used to perform a QC qPCR as claimed. More specifically, since Neumaier taught that multiplex qPCR conducted using two primer pairs, one of which is designed to generate a longer amplicon and the other of which is designed to generate a shorter amplicon, can be used to assess the degree of fragmentation and/or degradation of nucleic acids in a sample (see, e.g., the abstract, p. 1, and pp. 5-6), the ordinary artisan would have been motivated to include such primers and other PCR reagents in a qPCR compartment in the cartridge of Zou to obtain this ability to assess the degree of fragmentation and/or degradation of nucleic acids in a particular sample. Neumaier provides additional motivation to include such reagents by teaching that the disclosed multiplex qPCR also assesses the ability of nucleic acids in the sample to be amplified (p. 6).

And, further regarding the requirement in claim 1 for the system to be “adapted to assess nucleic acid quality from the data obtained from the multiplex QC qPCR, wherein the quality assessment comprises assessment of the degree of fragmentation of the nucleic acid,” Neumaier teaches assessing the degree of fragmentation in a nucleic acid sample by determining a ratio of the amount of the longer PCR product relative to the shorter PCR product and comparing said ratio to a calibration curve generated using a reference nucleic acid that has been degraded in a controlled fashion, wherein a higher ratio (i.e., a greater amount of the longer PCR product) is indicative of less fragmentation in the sample (pp. 5-6). Neumaier further teaches that qPCR may be a real-time qPCR method in which the amounts of the differently sized amplification products are determined during the reaction (p. 8). The ordinary artisan incorporating into the system of Zou the QC qPCR reagents suggested by Neumaier would, accordingly, have been motivated to 
Further regarding the requirement in claim 1 for the library compartment to contain oligonucleotide adapters and also regarding the additional requirements in claims 7 and 10 concerning the reagents in the library compartment, Gholami discloses a library preparation method that uses multiple rounds of PCR using adapter-containing primers to generate a library in which the nucleic acids are tagged with an adapter at both ends (Fig. 1). The ordinary artisan would have been motivated to include these reagents of Gholami in the chamber corresponding to the library compartment in the system of Zou to obtain the ability to obtain adapter-tailed amplification products suitable for downstream applications such as universal amplification or sequencing as described in Gholami (see, e.g., the abstract & Fig. 1). The ordinary artisan would have had a reasonable expectation of success in view of the guidance as to primer design and amplification conditions provided in Gholami (pp. 642-643). 
Finally, further regarding claim 7, it is noted that the specification of the instant application teaches that PCR may be used to generate fragments from a nucleic acid sample and also for adapter attachment at one or both ends of the resulting fragments (see, e.g., paras. 48 and 49). Therefore, when a reaction chamber corresponding to the claimed library compartment in the system of Zou contains the PCR primers and reagents disclosed in Fig. 1 of Gholami, the resulting system also meets the requirement in the instant claim 7 for the library compartment to 
Thus, the system of claims 1, 2, 7, 10, and 11 is prima facie obvious. 
	
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 6,521,447 B2) in view of Neumaier et al. (WO 2015/051888 A1), Didelot et al. (Clinical Chemistry 2013; 59: 815-823), and Gholami et al. (Plant Biotechnology Journal 2012; 10: 635-645) and further in view of Traverso et al. (Biochemical and Biophysical Research Communications 2006; 339: 145-150). 2
	Claim 4 depends from claim 1 and requires the cartridge to further include an additional qPCR compartment containing a set of primers with particular features. 
	As discussed above, the teachings of Zou in view of Neumaier, Didelot, and Gholami render obvious the systems of claims 1, 2, 7, 10, and 11. 
	Regarding claim 4, Zou teaches that the cartridge may have three or more reaction chambers (see, e.g., Figs. 4 & 5; see also col. 3, ll. 23-26 and col. 4, l. 66 – col. 5, l. 8). As discussed above, any of these reaction chambers can function as a qPCR compartment. Therefore, the cartridge of Zou contains a first and second qPCR compartment. 
 	Zou does not teach that one of the reaction chambers corresponding to a qPCR compartment includes primer pairs having the features set forth in claim 4, and the teachings of Neumaier, Didelot, and Gholami do not remedy this deficiency.
Including target-specific primer pairs suitable for use in a multiplex qPCR capable of determining the presence or amount of genomic alterations potentially present in a nucleic acid prima facie obvious in view of the teachings of Traverso, though. In particular, the ordinary artisan would have been motivated to include such target-specific primer pairs in one of the qPCR compartments in the system of Zou to obtain the ability to conduct the clinically relevant multiplex assay described in Traverso. As can be seen on pages 146-147 of Traverso, the disclosed primer pairs are target-specific, suitable for use in qPCR, and can be used to determine the presence of genomic alternations in a nucleic acid of clinical relevance. The ordinary artisan would have had a reasonable expectation of success since the system of Zou is generally applicable to a variety of PCRs and also since Traverso provided guidance as to suitable thermal cycling conditions (page 147). Thus, the system of claim 4 is prima facie obvious.

Conclusion
11.	No claims are currently allowable. 
Swango et al. (Forensic Science International 2006; 158: 14-26) and Allen et al. (US 8,153,372 B2) are cited as references of interest for their teachings related to the use of multiplex PCR to assess the quality of DNA in a sample (Swango at e.g., the abstract and sections 2.1 and 2.3 on pages 15-17; Allen at, e.g., the abstract; column 2, line 49 – column 3, line 36; and Table 1 at columns 19-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zou and Gholami were cited previously. Neumaier and Didelot are newly cited.
        2 Zou and Gholami were cited previously. Neumaier and Didelot are newly cited.